DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-20, filed February 28, 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) because the claimed 
1. 	A sensor to detect a molecule of interest, the sensor comprising…
wherein the sensor is configured to… 
apply a plurality of voltages to the working electrode; 
measure a plurality of currents at the working electrode, each current of the plurality of currents corresponding to a voltage of the plurality of voltages; 
generate a measurement curve of the plurality of currents plotted against the plurality of voltages; 
compare the measurement curve to a reference curve, the reference curve corresponding to a measurement of the molecule of interest without interfering species; 
if the measurement curve corresponds to the reference curve: select a first current of the plurality of currents corresponding to a first voltage; and 
calculate a concentration of the molecule of interest based on the first current; 
if the measurement curve does not correspond to the reference curve: select a second current of the plurality of currents corresponding to a second voltage, the second voltage being lower than the first voltage; and 
calculate a concentration of the molecule of interest based on the second current” 

is a purely functional recitation with no limitation of structure.
In Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential), the Board held that the Supreme Court’s “Halliburton rule”1 against claims having “conveniently functional language at the exact point of novelty” remains viable when claims have purely functional language which is “unlimited by either (1) the application of 35 U.S.C. 112, sixth paragraph [or 35 U.S.C. 112(f)], or (2) the additional recitation of structure.” 
Claim 1 is not in the form of 112(f) and there is nothing to suggest that Examiner rebut the presumption that 112(f) should not apply.
Claim 1 includes a sensor comprising structural features found in an electrochemical analyte sensor, but there is nothing else claimed to provide structure for accomplishing the other provided functions, such as to “apply a plurality of voltages…,” “measure a plurality of currents…,” “generate a measurement curve…,” “compare the measurement curve,” etc. There is no memory claimed containing instructions for accomplishing these functions. Likewise, there is claimed no microprocessor configured to carry out these instructions. Any and all ways of achieving these results, whether invented now or in the future, have been claimed by Applicants. This is prohibited by the precedential ruling announced in Miyazaki. 
Claims 10-15, 17, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendments to claims 10 and 21-22 amount to negative limitations. Any negative limitation or exclusionary proviso must have basis in the original disclosure. See MPEP 2173.05(i). As there is nothing in the specification that explicitly excludes negative voltages, these claims must be rejected as lacking support in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the term “sensor” is capable of having two alternative meanings consistent with the understanding of those having ordinary skill in the art. First, the sensor may be referred to as the transducer itself. These are the working, counter, and reference electrodes, along with any exclusionary membranes and enzymes that produce reactive species This structure provides measurable changes in current proportional to a given amount of analyte. A second meaning may be a sensor system, meaning everything that is used to measure an analyte concentration. This may include op-amps, one or more potentiostats, a display, a communications electronics, processors, etc. Although it is not clear that such electronics are supported by the specification, it would not be inconsistent with the specification for one of ordinary skill in the art to interpret this term in this way. A genus claim that could be interpreted such that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim). See MPEP 2173.02.
Allowable Subject Matter
Claims 1-15, 17-18, and 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1 (1946)